

CONTINGENT SETTLEMENT & STANDSTILL AGREEMENT


This CONTINGENT SETTLEMENT & STANDSTILL AGREEMENT, dated as of July 1, 2010
(this “Agreement”), among GCA I Acquisition Corp., a Delaware corporation
(“Parent”), Bixby Energy Acquisition Corp., a Delaware corporation and a direct,
wholly-owned Subsidiary of Parent (“Merger Sub”), Bixby Energy Systems, Inc., a
Delaware corporation (the “Company”), Robert A. Walker, the President, Chief
Executive Officer, and a principal shareholder of the Company (the “Company
Principal Stockholder”), Michael Membrado, the sole officer and director of each
of Parent and Merger Sub, and one of the two record holders of Parent common
stock as of the date hereof (“Membrado”), and Jennifer Lee, the other of the two
record holders of Parent common stock as of the date hereof (“Lee”) (Parent,
Merger Sub, Company, Company Principal Stockholder, Membrado and Lee may
hereinafter be referred to individually as a “Party” or collectively as the
“Parties”).
 
WHEREAS, Parent, Merger Sub, the Company and the Company Principal Stockholder
entered into a certain amended and restated agreement and plan of merger as of
March 27, 2009, a copy of which is annexed hereto as Exhibit A (the “Merger
Agreement”) pursuant to which, subject to certain conditions, Merger Sub was to
merge with and into the Company thereby causing the Company to become a
wholly-owned subsidiary of Parent (the “Merger”);
 
WHEREAS, contemporaneously and in connection with the execution of the Merger
Agreement, the Company Principal Stockholder entered into an amended and
restated voting agreement with Parent a copy of which is annexed hereto as
Exhibit B (the “Voting Agreement”); and


WHEREAS, each of the Company, the Company Principal Stockholder, and Parent
mutually acknowledge and agree that, in accordance with Section 10.8 of the
Merger Agreement, the Company currently owes to Parent two hundred eighty-seven
thousand eighty-four and 64/100 dollars (USD$287,084.64) (the “Section 10.8
Preexisting Obligation”), and that such amount represents the entirety of any
and all amounts due Parent or any other parties by the Company or any other
parties under Section 10.8 of the Merger Agreement as of the date hereof;


WHEREAS, certain disagreements have arisen between and among certain of the
Parties that are believed by such Parties to be actionable against one another;


WHEREAS, it is the contention of Parent and Merger Sub that certain covenants
under Sections 6.1 and 7.3 of the Merger Agreement have been breached by the
Company and the Company Principal Stockholder, and that, on the basis thereof,
as well as other alleged facts, Parent and Merger Sub are prepared to initiate
and pursue a claim against the Company and the Company Principal Stockholder
under, inter alia, Section 10.10 of the Agreement to seek injunctive relief and
specific performance and to recover related money damages (“Parent’s Cause of
Action”);


WHEREAS, the Company and the Company Principal Stockholder now desire to
terminate each of the Merger Agreement and the Voting Agreement for all purposes
and, rather than merge with Parent and Merger Sub as contemplated by the Merger
Agreement, acquire for cash all of the shares of outstanding capital stock of
Parent and Merger Sub instead;


WHEREAS, Parent currently has outstanding five million (5,000,000) shares of
common stock, par value $.0001 per share (the “Parent Common Stock”), held in
equal amounts by Membrado and Lee (2,500,000 shares each) and no other shares of
capital stock or other securities;


 
1

--------------------------------------------------------------------------------

 

WHEREAS, the Parent and Merger Sub are willing to terminate the Merger Agreement
to the extent that (i) until such time as any such termination be deemed
effective, the Company continues to maintain responsibility for and pay to the
Parent on a demand basis all obligations arising under Section 10.8 of the
Merger Agreement in order that, inter alia, the Parent remain current in its
periodic reporting requirements under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (collectively, the “Section 10.8 Further
Obligations”, and, together with the Section 10.8 Preexisting Obligation, the
“Section 10.8 Obligations”), (ii) the Company satisfy in whole the Section 10.8
Preexisting Obligations, (iii) Parent be given a reasonable period of time
following receipt of funds from the Company representing payment for the Section
10.8 Obligations to satisfy all then-outstanding obligations, and (iv) the
Company acquire all of the outstanding Parent Common Stock from Membrado and Lee
as more specifically set forth in this Agreement; and


WHEREAS, the Parent and Merger Sub are willing to refrain from initiating
Parent’s Cause of Action for a specified period of time under certain
conditions;


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.           Recitals.  The recitals set forth above are hereby incorporated by
reference into and made an integral part of this Agreement for all purposes.


2.           The Section 10.8 Obligations.


2.1          Satisfaction.


2.1.1       The Section 10.8 Preexisting Obligations.  The Company shall satisfy
the Preexisting Section 10.8 Obligation by delivering to Parent the following
amounts in cash:


(i)           fifty thousand and 00/100 dollars ($50,000) (the “Section 10.8
Preexisting Obligation Initial Payment”) contemporaneous with the execution of
this Agreement; and


(ii)           the balance of two hundred thirty-seven thousand eighty-four and
64/100 dollars (USD$237,084.64) (the “Section 10.8 Preexisting Obligation
Balance Payment(s)”) as soon as possible but in no event later than August 30,
2010.


2.1.2       The Section 10.8 Further Obligations.  Anything to the contrary
contained in the Merger Agreement notwithstanding, any Section 10.8 Further
Obligations shall be paid by the Company to the Parent within no more than three
(3) business days following notice and request for payment by the Parent to the
Company (each, a “Section 10.8 Further Obligation Payment”, and, collectively,
the “Section 10.8 Further Obligation Payments”).


2.2          Form and Delivery of Payment. All payments made towards
satisfaction of the Section 10.8 Obligations pursuant to Section 2.1 above shall
be made by wire transfer and directed to Parent’s only current bank account (the
“Parent Account”) pursuant to the following banking coordinates:


Bank Name:
J.P. Morgan Chase
Account Holder:
GCA I Acquisition Corp.
Account #:
6303922324
ABA #:
021000021

 
 
2

--------------------------------------------------------------------------------

 


3.           Share Conveyance & Sale.


3.1          Price and Payment Terms.  The Company shall purchase and acquire,
from each of Membrado and Lee, respectively, and each of Membrado and Lee shall
transfer, convey and sell to the Company, two million five hundred thousand
shares of Parent Common Stock, representing in the aggregate one hundred percent
(100%) of the total issued and outstanding capital stock of Parent, for a price
of 10/100 ($0.10) per share, such amounts to be delivered by overnite courier to
Membrado and Lee c/o Michael Membrado, 165 Old Post Road, Bedford Corners, NY
10549-4828 in the form of bank cashier’s checks made payable to “MICHAEL
MEMBRADO” and “DLG MANAGEMENT, LLC”(which Lee hereby acknowledges shall be
deemed to constitute payment to Lee for all purposes hereunder), respectively,
as follows:


(i)           a fifty thousand and 00/100 dollar ($50,000) non-refundable
down-payment (each, individually, a “Share Conveyance Down Payment” and,
jointly, the “Share Conveyance Down Payments”) contemporaneous with the
execution of this Agreement; and


(ii)           the balance of two hundred thousand and 00/100 dollars
(USD$200,000.00) (each, individually, a “Share Conveyance Balance Payment” and,
jointly, the “Share Conveyance Balance Payments”) as soon as possible in one or
more payments but in no event later than September 15, 2010.


3.2          Certain Transactional Mechanics & Related Rights.


3.2.1       Share Conveyance Down Payments.  Upon receipt by Membrado of the two
certified checks representing the Share Conveyance Down Payments, Membrado shall
retain the one payable to Membrado and immediately deliver to Lee the one
payable to Lee, and Membrado and Lee shall have the right to deposit such checks
immediately.


3.2.2       Share Conveyance Balance Payments and Closing.  Upon receipt by
Membrado of the certified checks representing payment in full of the Share
Conveyance Balance Payments, Membrado shall retain such checks until (i) the
Section 10.8 Obligations shall have been satisfied by the Company in full (if
not already satisfied in full), (ii) any funds then held in the Parent Account
are disbursed to and received by vendors of Parent and/or Merger Sub in order to
meet then outstanding obligations or are otherwise distributed to shareholders,
and (iii) the Parent Account has been closed out.  Thereafter, Membrado shall
retain any Share Conveyance Balance Payment certified checks payable to Membrado
and immediately deliver to Lee any payable to Lee, and Membrado and Lee shall
have the right to deposit such checks immediately; provided, however, that
Membrado shall have first delivered to the Company by overnite courier the
original Parent stock certificates numbers C-1 and C-2 (copies of which are
annexed hereto as Exhibits C and D respectively), duly endorsed over to the
Company, and thereafter received confirmation of the delivery thereof to the
Company (the receipt of such confirmation to be deemed the “Closing”, and the
date of such confirmation, if at all, to be deemed the “Closing Date”).


3.2.3       All-or-Nothing Conveyance.  There shall be no transfer, conveyance
or sale of any shares of Parent Common Stock deemed for any purposes to have
been effectuated as a result of either or both of Membrado and/or Lee receiving
a Share Conveyance Down Payment pursuant to Section 3.1(i) above, and no shares
of Parent Common Stock shall be deemed to have been conveyed by either Membrado
or Lee to the Company pursuant to Section 3.1(i) above, unless and until the
Closing shall have occurred.

 
3

--------------------------------------------------------------------------------

 



3.3          The Company’s Representations and Warranties.  In connection with
the share conveyance, the Company and the Company Principal Stockholder hereby
represent and warrant to each of Parent, Merger Sub, Membrado and Lee that each
of the following statements is correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement):


(i)           The Company has the full power and authority to enter into this
Agreement and to carry out its obligations hereunder.


(ii)          This Agreement has been duly executed and delivered by the Company
and the Company Principal Stockholder and is the legal, valid and binding
obligation of the Company and the Company Principal Stockholder, enforceable
against the Company and the Company Principal Stockholder in accordance with its
terms.


(iii)         The Company is an accredited investor within the meaning of Rule
501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).


(iv)         The Company is acquiring the Parent Common Stock solely for its own
account, for investment purposes, and not with a view to the resale or
distribution thereof.  Management of the Company, including the Company
Principal Stockholder, is aware that the shares of Parent Common Stock may only
be transferred or sold pursuant to an effective registration statement under the
Securities Act, including the rules and regulations promulgated thereunder, and
state securities laws, or an applicable exemption from registration thereunder.


(v)          Management of the Company, including the Company Principal
Stockholder, has such knowledge, business and investment experience such that
the Company is fully capable of understanding the merits and risks associated
with an investment in the Parent Common Stock.


(vi)         Management of the Company, including the Company Principal
Stockholder, has reviewed the information concerning Parent presented in
Parent’s periodic reports and statements filed with the U.S. Securities and
Exchange Commission, and has been afforded an opportunity to ask any questions
of Parent regarding Parent and Merger Sub, including without limitation their
respective businesses, properties, financial conditions, SEC reports, and
prospects, and to obtain satisfactory answers thereto, and to verify and clarify
the information relating to Parent and Merger Sub, and, accordingly, management
of the Company, including the Company Principal Stockholder, is familiar with
the business, properties, management, financial condition and prospects of
Parent and Merger Sub.


(vii)        Except as otherwise specifically set forth in Sections 3.4.2 and
3.5.2, neither Membrado nor Lee are making any representations or warranties
regarding Parent or Merger Sub, including without limitation their respective
businesses, properties, financial conditions, SEC reports, or prospects, or the
value of the Parent Common Stock, and, except for those representations or
warranties specifically set forth in Sections 3.4.2 and 3.5.2, the Company is
not relying in any way on any representations or warranties made or to be made
by either Membrado or Lee.


(viii)       The execution and delivery of this Agreement and the consummation
of the transactions contemplated herein will not conflict with or violate any
law, regulation, court order, judgment or decree applicable to either the
Company or the Company Principal Stockholder or any agreement to which Company
or the Company Principal Stockholder is a party.


 
4

--------------------------------------------------------------------------------

 


3.4          Membrado Representations and Warranties.


3.4.1       As of Both The Date Hereof and Closing.  In connection with the
share conveyance, Membrado hereby represents and warrants to the Company that
each of the following statements is correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement):


(i)           Membrado is the beneficial and record owner of two million five
hundred thousand (2,500,000) shares of the Parent Common Stock and has good and
marketable title to such shares, free and clear of all liens, claims, charges,
security interests, and encumbrances of any kind or nature.


(ii)          This Agreement has been duly executed and delivered by Membrado
and is the legal, valid and binding obligation of Membrado, enforceable against
Membrado in accordance with its terms.


3.4.2        As of the Closing Only.  Provided that the Company meets all of its
obligations under this Agreement, and to the extent that a Closing occurs,
Membrado shall be deemed to have represented and warranted to the Company each
of the following as of such Closing:


(i)           Neither Parent nor Merger Sub has any material liabilities.


(ii)          Parent is in material compliance with all of its reporting
obligations under the Exchange Act.


3.5          Lee Representations and Warranties.


3.5.1       As of Both The Date Hereof and Closing.  In connection with the
share conveyance, Lee hereby represents and warrants to the Company that each of
the following statements is correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement):


(i)           Lee is the beneficial and record owner of two million five hundred
thousand (2,500,000) shares of the Parent Common Stock and has good and
marketable title to such shares, free and clear of all liens, claims, charges,
security interests, and encumbrances of any kind or nature.


(ii)         This Agreement has been duly executed and delivered by Lee and is
the legal, valid and binding obligation of Lee, enforceable against Lee in
accordance with its terms.


3.5.2       As of the Closing Only.  Provided that the Company meets all of its
obligations under this Agreement, and to the extent that a Closing occurs, Lee
shall be deemed to have represented and warranted to the Company each of the
following as of such Closing:


(i)           Neither Parent nor Merger Sub has any material liabilities.


(ii)          Parent is in material compliance with all of its reporting
obligations under the Exchange Act.

 
5

--------------------------------------------------------------------------------

 


3.6          Post-Closing Date Matters.  As soon as practicable following the
Closing Date, Membrado shall forward or cause to be forwarded to the Company or
its counsel (as directed by the Company) at the expense of the Company paid in
advance to Membrado any and all original corporate records and documentation
relating to Parent and Merger Sub and file or cause to be a filed an IRS Form
8822 notifying the IRS of the change in ownership of the Parent Common Stock and
address of Parent and Merger Sub.


4.           Standstill.


4.1          Generally.  Provided that the Section 10.8 Preexisting Obligation
Initial Payment, the two (2) Share Conveyance Down Payments, the Section 10.8
Further Obligation Payments, and the Section 10.8 Preexisting Obligation Balance
Payments are all duly received by Parent in accordance with the express terms of
Sections 2 and 3 of this Agreement above, respectively, Parent and Merger Sub
shall refrain from taking any action or causing to occur any action that will
result in the filing and commencement of Parent’s Cause of Action (the
“Standstill”).


4.2          Lifting of Standstill and Resumption of Rights.  In the event that
the Share Conveyance Balance Payment(s) are not both duly received by Membrado
on behalf of Membrado and Lee in accordance with the express terms of Section 3
of this Agreement, Parent and Merger Sub shall immediately resume their rights
to file and commence Parent’s Cause of Action, and neither the Company nor the
Company Principal Stockholder shall have any right of set-off or counterclaim
for any amounts previously paid hereunder or to compel specific performance of
the share conveyance transactions contemplated hereunder.


4.3          Tolling of Statute of Limitations.  Any and all applicable statutes
of limitations that apply to Parent’s Cause of Action shall be deemed for all
purposes to have been tolled for the duration of any Standstill.


5.           Conditional Termination of Merger Agreement.  In the event that the
Closing occurs in accordance with the provisions of Section 3 of this Agreement,
the following shall immediately occur without any required action on the part of
the Company or the Company Principal Stockholder:


(i)           the Merger Agreement shall be deemed to have been terminated for
all purposes pursuant to Section 9.1(a) of the Merger Agreement;


(ii)           the Voting Agrement shall be deemed to have been terminated for
all purposes by agreement of the parties thereto; and


(iii)           Membrado shall be deemed to have resigned, effective
immediately, from all positions then held as an officer and director of each of
Parent and Merger Sub.


6.           Releases.


6.1          Membrado.  As and after any Closing, if at all, and except as
otherwise expressly set forth in this Agreement, Parent and the Company and the
Company Principal Stockholder shall have forever released and discharged
Membrado, his heirs, legal representatives, and any entities in which he or they
shall have had or shall thereafter have an interest, from any and all debts,
obligations, agreements, claims, cause or causes of action, damages, judgments,
and demands whatsoever, at law or in equity, which it shall have then had, or
thereafter can, shall, or may have, by reason of any matter dating back
indefinitely to the point of any Closing, including without limitation any right
to make any claim against Membrado for any economic losses incurred by the
Company or any third parties at any time after the Closing which losses shall
have been attributable to any decline in the market value of Parent Common Stock
from and after the Closing.

 
6

--------------------------------------------------------------------------------

 


6.2          Lee.  As and after any Closing, the Company releases and forgoes
any right to make any claim against Lee for any economic losses incurred by the
Company at any time after the Closing which losses shall have been attributable
to any decline in the market value of Parent Common Stock from and after the
Closing.


6.3          Company, Company Principal Stockholder, Parent and Merger Sub.  As
and after any Closing, if at all, and except for any claims in relation to which
Membrado is or may reasonably be expected to be indemnified in accordance with
Section 7.1 of this Agreement, Membrado and Lee, on behalf of themselves and
their respective assigns, shall have forever released and discharged the
Company, the Company Principal Stockholder, Parent and Merger Sub, and their
respective successors and/or assigns, from any and all debts, liabilities,
obligations, rights, promises, undertakings, agreements, claims, cause or causes
of action, damages, judgments, and demands of any kind or nature whatsoever, at
law or in equity, whether known or unknown, fixed or contingent, suspected or
unsuspected which have been or could have been asserted by way of claim or
counterclaim, against the Company, the Company Principal Stockholder, Parent
and/or Merger Sub, and their respective successors and/or assigns, which
Membrado and/or Lee may have had against Company, Company Principal Stockholder,
Parent and/or Merger Sub, or their respective successors and/or assigns as of
the Closing, including but not limited to the transactions set forth herein.


7.           Indemnification.


7.1          Membrado (as Officer/Director of Parent).  Continuing indefinitely
from and after any Closing, each of Parent and the Company shall, jointly and
severally and to the fullest extent permitted by applicable law, indemnify,
defend and hold harmless Membrado from and against all damages, liabilities or
orders or amounts that are paid or become payable in settlement of or in
connection with any claim or proceeding that is based in whole or in part on, or
arises in whole or in part out of, the fact that Membrado was a director,
officer or employee of Parent, and pertaining to any any acts, omissions,
matters or circumstances occurring prior to any Closing, whether known or
unknown to anyone as of any such Closing, or any matters or circumstances
occurring following any such Closing, and provide advancement of all expenses
and other amounts otherwise payable by Membrado in connection with or as a
result of any such claims or proceedings to Membrado to the same extent that any
officer or director of Parent is entitled to be indemnified and/or have the
right to advancement of expenses and other amounts payable as of the date of
this Agreement by Parent pursuant to its certificate of incorporation, bylaws,
and/or any indemnification agreements in effect as of the date hereof; provided;
however, that, if any such rights of entitlement to be indemnified and/or have
the right to advancement of expenses and other amounts payable are greater in
scope and/or protection as a practical economic matter under the Company’s
certificate of incorporation, bylaws, and/or any indemnification agreements in
effect as of the date hereof than under Parent’s certificate of incorporation,
bylaws, and/or any indemnification agreements in effect as of the date hereof,
then Membrado shall be entitled to those under the Company’s certificate of
incorporation, bylaws, and/or any indemnification agreements in effect as of the
date hereof.


7.2          Membrado (as seller of Parent Common Stock).  For a period of one
(1) year from and after any Closing, Membrado shall indemnify, defend and hold
harmless the Company from and against all damages, liabilities or orders or
amounts that are paid in settlement of or in connection with any claim or
proceeding that is based on any breach of the representations and warranties set
forth in Section 3.4.1 of this Agreement up to a maximum amount of 10/100
($0.10) per share.

 
7

--------------------------------------------------------------------------------

 


7.3          Lee (as seller of Parent Common Stock).  For a period of one (1)
year from and after any Closing, Lee shall indemnify, defend and hold harmless
the Company from and against all damages, liabilities or orders or amounts that
are paid in settlement of or in connection with any claim or proceeding that is
based on any breach of the representations and warranties set forth in Section
3.5.1 of this Agreement up to a maximum amount of 10/100 ($0.10) per share.


8.           Notices.  Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given: (a) on the date established by the sender as having
been delivered personally; (b) on the date delivered by FedEx, UPS, USPS, or DHL
as established by the sender by evidence obtained from such courier; (c) on the
date sent by email in .pdf format, upon good faith confirmation by the recipient
of receipt; or (d) on the third (3rd) day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such
communications, to be valid, must be addressed as follows:


If to Parent or Merger Sub:
 
GCA I Acquisition Corp.
115 East 57th Street, Suite 1006
New York, New York 10022
Att:  Michael M. Membrado, President & CEO
 
Email: mmm@mmmembrado.com
 
with a copy to:
 
Certilman, Balin, Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Att:  Gavin C. Grusd
 
Email: ggrusd@certilmanbalin.com
 
If to the Company or Robert Walker:
 
Bixby Energy Systems, Inc.
6893 139th Lane N.W.
Ramsey, MN 55303
Att:  Robert Walker, CEO
 
Email: bobwalker@bixbyenergy.com
 
with a copy to:
 
Davisson & Associates, PA
4124 Quebec Avenue North, Suite 306
Minneapolis, MN 55427
Att:  Peder K. Davisson, Esq.
 
Email:  pederd@davissonpa.com


 
8

--------------------------------------------------------------------------------

 


or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.


9.           Survival.  The representations and warranties set forth in Section
3.3 of this Agreement shall survive any Closing and continue in effect for so
long as may be reasonably necessary for Parent to preserve, protect and defend
its economic and other interests, including without limitation those arising
under applicable securities laws.  The representations and warranties set forth
in Sections 3.4.1 and 3.5.1 of this Agreement shall survive any Closing and
continue in effect for a period of one (1) year thereafter.  The covenants set
forth in Section 3.6 shall only have effect post-Closing, but, once effective,
if at all, shall continue thereafter until reasonably satisfied by
Membrado.  The releases set forth in Sections 6.1, 6.2 and 6.3 shall only have
effect post-Closing, but, one effective, if at all, shall continue thereafter
indefinitely.  The indemnification provisions set forth in Section 7.1. 7.2 and
7.3 shall only have effect post-Closing, but, once effective, if at all, shall
continue thereafter in accordance with their express terms.


10.         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon a determination that any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.


11.         Assignment; Binding Effect; Benefit.  Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the Parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other Parties.  Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective executors, heirs, personal representatives
successors and assigns.


12.         Governing Law.  This Agreement and the exhibits hereto shall be
governed by and interpreted and enforced in accordance with the laws of the
State of New York, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.


13.         Consent to Jurisdiction; Waiver of Jury Trial.  Each Party
irrevocably submits to the exclusive jurisdiction of (a) New York County, New
York, and (b) the United States District Court for the Southern District of New
York, for the purposes of any proceeding arising out of this Agreement or any of
the transactions contemplated hereby.  Each Party agrees to commence any such
proceeding either in the United States District Court for the Southern District
of New York or if such proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court sitting in New York County
(including its Appellate Division).  Each Party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
proceeding in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 13.  Each Party irrevocably and unconditionally
waives any objection to the laying of venue of any proceeding arising out of
this Agreement or any of the transactions contemplated hereby in (i) the United
States District Court for the Southern District of New York, or (ii) the Supreme
Court sitting in New York County (including its Appellate Division), and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Proceeding brought in any such court has been
brought in an inconvenient forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 
9

--------------------------------------------------------------------------------

 


14.         Confidentiality, etc.  Membrado acknowledges that, in his capacity
as an officer of, and legal counsel to, GCA and Merger Sub, he has become privvy
to extensive information relating to all aspects of the Company, certain of
which information the Company considers sensitive and desires to keep
confidential (the “Confidential Information”), and, with a general understanding
as to what the Company considers to constitute Confidential Information,
Membrado agrees to use his reasonable good faith efforts for the indefinite
future to respect the sensitivity and confidentiality of such Confidential
Information; provided, however, that any such Confidential Information (i) has
not previously, or as of any given point in time at which it may be disclosed,
already become generally available to the public, (ii) is reasonably required to
be disclosed pursuant to applicable securities laws, or (iii) has been requested
or required to be disclosed by Membrado by operation of applicable law or by
order of any court or regulatory or supervisory authority with jurisdiction over
Membrado and/or GCA and/or Merger Sub and with the power to order Membrado, GCA
and/or Merger Sub to disclose such Confidential Information pursuant to
deposition or other oral questioning, interrogatories, requests for information
or documents, subpoena, civil investigative demand or other process, provided
that Membrado, GCA and/or Merger Sub, as applicable, provides the Company with
prompt notice of any such request or requirement so that the Company may
challenge any such request or requirement, seek an appropriate protective order,
or waive Membrado’s compliance with this provision of this Agreement.


15.         Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.


16.         Counterparts.  This Agreement may be executed and delivered
(including by email transmisssion in .pdf format) in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement; and a facsimile signature
or PDF signature via email shall be considered an equivalent of an original.


17.         Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings among the Parties with respect thereto;
provide, however, that it shall only supercede the Merger Agreement and the
Voting Agreement, if at all, in accordance with the express terms set forth
herein.  Except as may otherwise be provided herein, no addition to or
modification of any provision of this Agreement shall be binding upon any Party
hereto unless made in writing and signed by all Parties hereto.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement or caused this
Agreement to be executed by the respective officers thereunto duly authorized,
in each case as of the date first written above.


“PARENT”
GCA I ACQUISITION CORP.
   
By:
  Name:        Michael M. Membrado Title:          President & Chief Executive
Officer    
“MERGER SUB”
BIXBY ENERGY ACQUISITION CORP.
   
By:  
  Name:        Michael M. Membrado Title:          President & Chief Executive
Officer    
“COMPANY”
BIXBY ENERGY SYSTEMS, INC.
   
By:
  Name:        Robert A. Walker Title:          President & Chief Executive
Officer      
Robert A. Walker
 
   
Michael M. Membrado
 
   
Jennifer Lee

 
 
11

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A
Amended and Restated Agreement & Plan of Merger
Exhibit B
Amended and Restated Voting Agreement
Exhibit C
Parent Stock Certificate # C-1 - Membrado
Exhibit D
Parent Stock Certificate # C-2 - Lee

 
 
 

--------------------------------------------------------------------------------

 